EXAMINER’S COMMENTS/ AMENDMENT/REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
 	The rejection  of claim 1 the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,411290 is withdrawn in response to Remarks/Amendments  from 01/04/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Podhajny on 03/02/2021

The application has been amended as follows: 
Claims 17 and  18 are cancelled.
Claim 1 is rewritten as follows:
Claim 1.  A Li-ion battery, comprising:
 a cathode; 
an anode comprising Si-comprising composite  particles and a polymer binder, at least one of the Si-comprising composite particles comprising a core and a protective layer; 
an electrolyte ionically coupling the anode and the cathode;

 and at least one hydrofluoric acid neutralizing agent incorporated into the anode, 
wherein the at least one hydrofluoric acid neutralizing agent is attached to or a part of the at least one Si-comprising composite particle or at least a portion of the polymer binder;
 wherein the at least one hydrofluoric acid neutralizing agent comprises:
 a hydrofluoric acid binding metal derivative salt comprising Ca, Mg, Al, or Cu, or a hydrofluoric acid binding metal oxide comprising Ca, Mg, Al, or Cu, or an amine functional group, 
or a Lewis base, or a combination thereof[[.]];
wherein the separator comprises aluminum oxide, magnesium oxide, aluminum oxyfluoride, magnesium oxyfluoride or a polymer with an amine group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- Lee et al. "Synthesis of Tin-Encapsulated Spherical Hollow Carbon for Anode Material in Lithium Secondary Batteries", J .Amer. Chem. Soc. 2003, 125, 5652-5653, US 2013/0040203, US 2009/0053599, US 20070059600 US 20080311472  US 20090061319  US 20090263722, JP 09245832, US 6,383,688-fail to teach or suggest the combination of limitations of claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Claims
Claims 1-16, 19 and 20 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727